       Case 2:21-cv-00192-JAM-DB Document 8 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ADRIAN MADRIGAL CAMARGO,                          No. 2:21-cv-0192 JAM DB P
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 1, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within thirty days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 1, 2021, are adopted in full;

28   ////
                                                       1
      Case 2:21-cv-00192-JAM-DB Document 8 Filed 07/30/21 Page 2 of 2


 1           2. The petition for a writ of habeas corpus is dismissed for petitioner’s failure to
 2   prosecute and failure to comply with court orders. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.
 3           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 4   2253.
 5

 6
     DATED: July 29, 2021                             /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
